Citation Nr: 0308103	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  94-13 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
right foot disability. 

2.  Entitlement to a rating in excess of 20 percent for a 
left foot disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
Veteran 


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel  


REMAND

The veteran served on active duty from November 1963 to 
December 1973. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002), modified VA's duty to notify and duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  

Because neither the supplemental statement of the case nor 
any other communication from VA meets the notice requirements 
erected by the VCAA, the Board is requesting further 
development.  Quartucccio v. Principi, 16 Vet. App. 183 
(2002).  

Accordingly, this case is REMANDED for the following: 

1.  The RO must notify the veteran and his 
representative of the VCAA provisions, 
pertaining to the duty to notify and the 
duty to assist.  They should be notified 
of any medical or lay evidence, not 
previously provided, that is necessary to 
substantiate the claims and which 
evidence, if any, the veteran should 
submit and which evidence, if any, VA will 
obtain.  38 U.S.C.A. §§ 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002 



2.  If any additional evidence is 
received, the RO should determine whether 
the veteran should be afforded a 
reexamination.   

If a reexamination is required, 
schedule a VA orthopedic examination 
of the feet.  The examiner must 
provide range of motion findings of 
the ankles, expressed in degrees.  
The examiner is to comment on 
functional loss due pain as evidenced 
by the visible behavior of the 
veteran undertaking the motion.  The 
examiner is also asked to express an 
opinion on whether pain could 
significantly limit functional 
ability on repeated use or during 
flare-ups.  If feasible, any such 
functional loss, should be expressed 
in terms of additional loss of range 
of motion.  The veteran's claims 
folder must be made available to the 
examiner for review.

3.  Whether or not a reexamation is 
conducted, the veteran and his 
representative should be provided a 
supplemental statement of the case, 
addressing any additional pertinent 
evidence and the applicability of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  A response 
to the supplemental statement of the case 
is optional and not required for the 
perfection of the appeal of the issues. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



